DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-06-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0380709 hereinafter Mizrahi in view U.S. Pre-Grant Publication No. 2015/0357613 hereinafter Sollanek. 
Regarding Claims 1, 15 and 20, Mizrahi teaches a battery pack (energy storage and power supply device) [402] (see figure 5) comprising: an outer battery housing [402]; batteries [408] disposed within the housing; a front housing portion (top portion) [407 and 410] that extends from the outer battery housing, the top portion defining a cavity; and a first and second modules (foam pads) [418], wherein the first and second foam pads are interchangeable and removably receivable within the cavity of the top potion (see annotated figure 7 below, paragraphs 46-49, 54).

    PNG
    media_image1.png
    543
    543
    media_image1.png
    Greyscale

Mizrahi does not specify that the first module is different from the second module in terms of function or structure.
However, Sollanek teaches a battery system that comprises a housing [50] including pockets [52] that removably receives different modules [54] associated with each specific type of battery (paragraph 51). 

    PNG
    media_image2.png
    536
    643
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to use different modules [54] associated with each specific type of battery in the battery system before the effective filing date of the claimed invention because Sollanek discloses such modification can read each individual battery data and control specific functions as required (paragraph 51). 
The combination teaches a battery system that comprises a housing [50] including pockets [52] that removably receives different modules [54] associated with each specific type of battery (paragraph 51 of Sollanek), wherein the top portion further comprises a base plate configured to interface with the pockets, a first end plate and a second end plate configured to enclose the pockets (see figure 1 above). 
Therefore, it would have been obvious to one of ordinary skill in the art to use different modules [54] associated with each specific type of battery in the battery system before the effective filing date of the claimed invention because Sollanek discloses such modification can read each individual battery data and control specific functions as required (paragraph 51). 
Mizrahi further teaches that the front housing portion (top portion) [407 and 410] comprises a first aperture and second aperture that defines a slot of a cavity to receive the first foam pad [418], and a third aperture and fourth aperture that defines a slot of a cavity to receive the second foam pad [418] (see figure 8). 
Regarding Claim 2, Mizrahi teaches that the battery pack comprises a top portion including a lid [407] that is pivotally coupled to the top portion and positioned to selectively cover the cavity (see figures 5, 7).
Regarding Claims 3-4, Mizrahi teaches that the front housing portion (top portion) [407 and 410] comprises a first aperture and second aperture that defines a slot of a cavity to receive the first foam pad [418] (see figure 8).
Regarding Claim 5, Mizrahi teaches that each of the foam pads (first and second modules) [418] include a bottom plate positioned to interface with a bottom surface that defines at least a portion of the cavity, a first end plate positioned to enclose the first aperture when received by the slot, and a second end plate positioned to enclose the second aperture when received by the slot (see figure 7 above). 
Regarding Claim 6, Mizrahi teaches that the bottom surface of the cavity defines a recess, wherein the recess includes an interface having one or more ports (connections) [412] that are electrically coupled to the batteries (paragraph 52).
Regarding Claim 7, Mizrahi teaches that the bottom plate of the first foam pads [418] defines an aperture positioned to align with the recess in the housing portion [410], and wherein the housing portion includes a door pivotally coupled to the bottom plate and positioned to selectively close the aperture (see figure 7, 15). 
Regarding Claim 8, Mizrahi teaches that the front housing portion (top portion) [407 and 410] comprises a third aperture and fourth aperture that defines a slot of a cavity to receive the second foam pad [418] (see figure 8).
Regarding Claim 9, Mizrahi teaches that the front housing portion (top portion) [407 and 410] comprises a first and second support members (inner member) disposed between the cavity slots, wherein the support members are positioned to support a lid configured to selectively enclose the cavity (see figure 7, 15). 
Regarding Claims 10-11, Mizrahi teaches that the front housing portion (top portion) [407 and 410] comprises first and second support members (inner member) positioned to hold the lid at a desired angle and prevent the lid from pivoting beyond a target angle (figure 15). 
Regarding Claim 12, Mizrahi teaches that the second support includes an interface having one or more ports (connections) [412] that are electrically coupled to the batteries (paragraph 52).
Regarding Claim 13, Mizrahi teaches a battery pack (energy storage and power supply device) [402] (see figure 5) comprising: an outer battery housing [402]; and a front housing portion (top portion) [407 and 410] that extends from the outer battery housing, wherein the top portion defines a first aperture and an opposing second aperture positioned to align with the first aperture such that the first aperture and the second aperture cooperatively define a cavity slot within the top portion, wherein the cavity slot is configured to releasably receive a foam pad [418] module (see annotated figure 7 above, paragraphs 46-49, 54).
With regards to the apertures (pockets), Sollanek teaches a battery system that comprises a housing [50] including pockets [52] that removably receives different modules [54] associated with each specific type of battery (paragraph 51). 
Therefore, it would have been obvious to one of ordinary skill in the art to use different modules [54] associated with each specific type of battery in the battery system before the effective filing date of the claimed invention because Sollanek discloses such modification can read each individual battery data and control specific functions as required (paragraph 51). 
Regarding Claim 14, Mizrahi teaches that the front housing portion (top portion) [407 and 410] comprises a first aperture and second aperture that defines a slot of a cavity to receive the first foam pad [418], and a third aperture and fourth aperture that defines a slot of a cavity to receive the second foam pad [418] (see figure 8).
  Regarding Claim 16, Mizrahi teaches that the modules are foam pads [418] (paragraph 54).
Regarding Claim 17, Mizrahi teaches that front housing portion (top portion) [407 and 410] comprises a lid pivotally coupled to the top portion, wherein the lid is liftable to provide access to the slot (see figures 7 and 15). 
Regarding Claims 18-19, the combination teaches a battery system that comprises a housing [50] including pockets [52] that removably receives different modules [54] associated with each specific type of battery (paragraph 51 of Sollanek), wherein the top portion further comprises a base plate configured to interface with the pockets, a first end plate and a second end plate configured to enclose the pockets (see figure 1 above). 
Therefore, it would have been obvious to one of ordinary skill in the art to use different modules [54] associated with each specific type of battery in the battery system before the effective filing date of the claimed invention because Sollanek discloses such modification can read each individual battery data and control specific functions as required (paragraph 51). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729